DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
In the Non-Final Rejection mailed on November 6, 2020, Examiner rejected claims 1-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, respectively, of U.S. Patent No. 10,299,470. In Applicant’s reply on February 4, 2021, Applicant stated that a terminal disclaimer had been filed to address the nonstatutory double patenting rejection. The Examiner cannot find a terminal disclaimer in the file wrapper of the instant application. However, Examiner notes that the claim amendments filed on February 4, 2021, overcome the double patenting rejection by rendering the instant claims patentably distinct from the claims of U.S. Patent No. 10,299,470, thereby obviating the need for a terminal disclaimer. Therefore the double patenting rejection, in addition to the prior art rejections, has been overcome, as detailed hereinbelow.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (and substantively similar claim 21, Gray (US 4,031,654 A) discloses a window mounted fly trap (abstract) comprising: 

b. a cover comprising an adhesive fly capture surface (adhesive material layer 3) configured to face the window surface (fig. 2), the cover enclosing the interior at the top surface of the frame (fig. 2), wherein the frame, the cover, and the window surface defining therein a fly capture chamber (fig. 2); and
c. at least one ingress in the frame (opening 6) for permitting flies to enter the fly capture chamber (fig. 2).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the cover being attached to the top surface of the frame by the adhesive fly capture surface. Furthermore, Examiner notes that U.S. Patent No. 10,299,470 also does not teach or otherwise render obvious the cover being attached to the top surface of the frame by the adhesive fly capture surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647